DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anssari et al (US 2020/0320685) in view of Miki et al (Tooth labeling in cone beam CT using deep convolutional neural network for forensic identification ) 
As to claim 1, Anssari et al teaches a method comprising: receiving an image of a face of a patient ; 
 the image including a depiction of teeth of the patient(The method may include a computer receiving training data, the training data including: 3D input data, preferably 3D cone beam CT (CBCT) image data, the 3D input data defining one or more voxel representations of one or more dento-maxillofacial structures respectively, a voxel being associated with a radiation intensity value, the voxels of a voxel representation defining an image volume; and, the training data further including: 3D data sets of parts of the dento-maxillofacial structures represented by the 3D input data of the training data; paragraph [0031]); processing the image of the face using one or more trained machine learning model (such 3D positional features may for example be determined by means of a (trained) machine learning method such as a 3D deep neural network that is trained to derive relevant information, paragraph [0135]), wherein the one or more trained machine learning model outputs a pixel-level classification of pixels in the image (Training data is used in order to train a 3D deep learning neural network so that it is able to automatically classify voxels of a 3D CT scan of a dento-maxillofacial structure. As shown in this figure, a representation of a dento-maxillofacial complex 802 may be provided to the computer system, paragraph [0136]). While Sachdeva meets the limitation above. Sachdeva fails to teach the pixel level classification comprising a first set of pixels classified as being inside of a bounding shape that bounds a first plurality of teeth of the teeth depicted in the image of the face of the patient and a second set of pixels classified as being outside of the first bounding shape; cropping the image of the face of the patient to leave a first region comprising the first set of pixels classified as being inside of the bounding shape and to remove a second region comprising the second set of pixels classified as being outside of the first bounding shape, wherein the cropped image comprises depictions of the first plurality of teeth; and performing one or more operations on the cropped image of the face of the patient.
However, Miki teaches a dental cone beam CT image is received (figure 1) and a bounding box is placed on the tooth region detected using a FCN-AlexNet machine learning model that includes convolutional layers ; see section 2.4. Additional, Miki teaches the generation of the mask where inner product layers were converted into convolutional layers by reshaping the weight parameters to design FCN. By transforming the network, the heat-map of tooth (i.e. mask) probability was obtained which was then used to locate bounding boxes and the heat map value indicates whether the pixel is inside or outside the bounding shape ; see figure 3 and section 2.4). Miki clearly teaches in section 2.1 the smallest boxes enclosing single teeth are manually extracted from axial slices as foreground training samples. For background samples, box regions were randomly obtained from extra dental regions. Using these samples, regular AlexNet was trained to classify between two groups. After the training, inner product layers were converted into convolutional layers by reshaping the weight parameters to design FCN. By transforming the network, the heat-map of tooth probability was obtained which was then used to locate bounding boxes. Note that Miki teaches Figure 2. Training samples cropped from a CT slice. Green and orange boxes correspond to foreground and background samples, respectively. By providing the input images, slice images were magnified by 2 so that the tooth regions on the slices were approximately in 113 x 113 pixel range, which was the size of the cropped training samples." See section 2.4. It would have been obvious before the effective filing date of the claimed invention to include the box detection and obtain the heat map  using the FCN-AlexNet machine learning model in order to reduce the risk of mental damage and assist efficient identification, some groups have proposed computerized method to automatically match dental x-ray images ( introduction). Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.
As to claim 2, Miki et al teaches the method of claim 1, wherein the one or more trained machine learning model outputs a mask for the image of the face of the patient, wherein each entry in the mask is associated with a specific pixel in the image and indicates for the specific pixel whether the specific pixel is associated with the first region inside of the first bounding shape or the second region outside of the first bounding shape, wherein entries associated with pixels that are inside of the bounding shape have a first value and wherein entries associated with pixels that are outside of the first bounding shape have a second value (Each pixel value on the output heat-map corresponds to the probability of being a part of tooth regions. Using this result, those having above 95% confidence were considered as tooth regions, and bounding boxes were placed, section 2.4 note that a binary mask includes the pixels that have a probability in the heat map greater than 95%).
As to claim 3, Miki et al teaches the method of claim 2, those pixels that are associated with entries in the mask having the second value are cropped (Figure 2. Training samples cropped from a CT slice. Green and orange boxes correspond to foreground and background samples, respectively)
As to claim 4, Anssari Moin et al teaches the method of claim 4, wherein the one or more operations comprise one or more image processing operations that comprise at least one of a tooth segmentation operation or an edge detection operation (in FIG. 18, the trained 3D deep learning processors for segmenting 3D data dento-maxillofacial structures into individual 3D tooth models and for classifying of the tooth models in tooth types may be part of a distributed system comprising one or more servers 1802 in the network and multiple terminals 1810; paragraph [0172]).
As to claim 5, Miki et al teaches the method of claim 1, wherein the one or more trained machine learning model comprises an artificial neural network. (figure 3).
As to claim 6, Anssari Moin et al teaches the method of claim 1, wherein the pixel-level classification of pixels in the image that is output by the one or more trained machine learning model comprises a third set of pixels classified as being inside of a second bounding shape that bounds a second plurality of teeth of the teeth depicted in the image of the face of the patient ( paragraph[0080]; [0146]).
As to claim 7, Anssari Moin et al teaches the method of claim 1, wherein the image is a two-dimensional (2D) color image, the method further comprising: classifying, by the one or more trained machine learning model, based on an input of the 2D color image, the 2D color image as a) appropriate for further processing or b) not appropriate for further processing.
As to claim 8, Anssari Moin et al teaches the method of claim 1, wherein the image is a two-dimensional (2D) color image, the method further comprising: classifying, by the one or more trained machine learning model, based on an input of the 2D color image, the 2D color image as depicting one of an anterior view, a side view or an occlusal view(paragraph [0081][0085][0092])..
As to claim 9, Mikki et al teaches the method of claim 1, further comprising classifying, by the one or more trained machine learning model, the first bounding shape as one of: a bounding shape around left or right posterior teeth in an occlusal view; a bounding shape around anterior teeth in an occlusal view; a bounding shape around all teeth in a full jaw view; a bounding shape around all teeth in an anterior view; or a bounding teeth around all teeth in a left or right side view (figure 4)
As to claim 10, Mikki et al teaches the method of claim 1, wherein the first bounding shape bounds all of the teeth of the patient that are depicted in the image (neighboring teeth were detected together in one box;  abstract and result).
The limitation of claims 11-20 has been addressed above.
					Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m. .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664

/NANCY BITAR/Primary Examiner, Art Unit 2664